On November 12, 1996, we ordered that the Clerk of this court shall not accept for filing any additional, original actions from Daries Sherrills, unless accompanied by the docket fee and security deposit required by S.Ct.Prac.R. XV. Sherrills v. Fuerst (1996), 77 Ohio St.3d 1437, 671 N.E.2d 1021.
Based on Sherrills’s continued, prolonged pattern of filing repetitious, frivolous appeals in this court and abusing his informa pauperis status in this court,
IT IS HEREBY ORDERED by the court that the Clerk of this court shall also not accept for filing any further appeals in this court without Sherrills’s prepaying the fee required by S.Ct.Prae.R. XV, except for direct or delayed appeals from criminal convictions and sentences. Cf., generally, Martin v. Dist. of Columbia Court of Appeals (1992), 506 U.S. 1, 113 S.Ct. 397, 121 L.Ed.2d 305; Demos v. Storrie (1993), 507 U.S. 290, 113 S.Ct 1231, 122 L.Ed.2d 636; In re Guess (1996), 75 Ohio St.3d 1515, 665 N.E.2d 684. Courts of appeals and trial courts may take similar action to prevent further frivolous filings by Sherrills.